Citation Nr: 1223079	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-11 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected chronic lumbar myositis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected chronic lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1984 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a nervous condition.  The Veteran filed a notice of disagreement (NOD) with this decision in September 1984; it appears no action was taken on the appeal.

In March 2007, the Veteran again sought reopening of his previously denied claim of service connection for a neuropsychiatric condition.  The RO again declined to reopen the claim.  The Veteran filed an NOD in June 2008, but an open appeal was already pending as a result of his September 1984 filing.  Following issuance of a statement of the case (SOC) in February 2009, the Veteran perfected his appeal in a timely manner.

Although the RO reopened the Veteran's claim in an October 2010 supplemental SOC (SSOC), the Board must independently decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  

Moreover, the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issues on appeal have been recharacterized as above.

The Veteran had perfected an appeal of the evaluation assigned for service-connected chronic lumbar myositis, but he withdrew that appeal in October 2010 following assignment of an increased, 40 percent evaluation.

The issue of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a nervous condition was denied in an unappealed March 1974 rating decision on the grounds that no nexus between service and currently diagnosed disability was shown; the denial became final in March 1975.

2.  Evidence received since March 1974 has not been previously considered, is not cumulative or redundant, and must be considered to fully and fairly evaluate the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1974 decision denying service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103.

2.  The criteria for reopening a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected chronic lumbar myositis, are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

As was discussed above, the RO declined to reopen the Veteran's claim in a July 1984 decision.  Although the Veteran initiated an appeal of this denial, no action was taken by VA in response.  The matter has therefore remained open and pending since the Veteran filed his claim in December 1983.

For claims filed prior to August 29, 2001, new and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005),

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a nervous condition was initially denied in a March 1974 rating decision.  Reasons and bases in the decision are sparse, but it appears the denial was based on a lack of a nexus to service for the currently diagnosed anxiety neurosis.  Evidence of record at that time consisted of service treatment records showing a single subjective report of a history of "nervous trouble" on December 1969 separation examination and a January 1974 VA examination report diagnosing anxiety neurosis.

Since March 1974, the Veteran has in pertinent part submitted an examination report and medical opinion from a private psychiatrist stating that his diagnosed recurrent major depression was "mainly" related to his service-connected chronic lumbar myositis.

The bare allegation of an alternative theory of entitlement is not considered new and material, but the veteran has additionally submitted medical evidence in support of his newly espoused theory.  The report and opinion of Dr. SF is new because it was not previously considered by agency decision makers and is not cumulative or redundant of evidence already of record; no nexus opinion has been previously obtained.

In addressing the reason for the prior denial, the medical opinion bears directly and substantially on the issue of service connection.  It does not merely repeat already established facts.  Moreover, as the opinion favors the Veteran's claim, it must be considered in conjunction with the other evidence of record in order to fairly decide the merits of the claim.  Reopening of the previously denied claim is warranted.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected chronic lumbar myositis, is granted.


REMAND

Remand is required to ensure compliance with VA's duty to assist the Veteran in substantiating his claim.  That duty includes providing an adequate examination when necessary to proper adjudication of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is currently service connected for chronic lumbar myositis, rated 40 percent disabling.  He is also diagnosed with lumbar spine disc disease and associated radiculopathy, but service connection for these conditions was denied in an unappealed June 2011 rating decision.  The disc disease was a completely separate and distinct disorder, according to VA doctors.

Dr. SF, who rendered the November 2010 medical opinion relating the current acquired psychiatric disorder to the service-connected low back disability, provided no discussion of the low back signs and symptoms she identified as related to service which caused the Veteran's depression.  It appears she based her opinion on the allegations of the Veteran that his back problems (which he was alleging were all associated with service-connected chronic lumbar myositis) caused psychiatric symptoms.  Her opinion, as it is likely based upon an inaccurate factual basis, is not sufficient for adjudication purposes.

A VA examination was provided in October 2008, and the VA examiner opined following examination and review of the claims file that there was not "any kind of a relationship between [the Veteran's] service-connected back condition and development of a mental disorder."  The VA examiner failed to distinguish between service-connected and nonservice-connected low back problems in rendering the opinion, but more importantly, the examiner failed to consider that chronic lumbar myositis aggravated the currently diagnosed mental disorder.  38 C.F.R. § 3.310(b).  The rendered medical opinion is therefore inadequate.

In light of the problems with both medical opinions of record, remand is required for a VA mental disorders examination to obtain an adequate opinion.  A spine examination is also required to clearly differentiate, if possible, symptoms and manifestations of service-connected chronic lumbar myositis and disc disease with radiculopathy.

Further, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the VA medical center in San Juan, Puerto Rico, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record for the period since July 2010.

2.  Schedule the Veteran for a VA spine examination.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

To the extent possible, the examiner must identify the signs, symptoms, and manifestations attributable to service-connected chronic lumbar myositis, as well as those associated with nonservice-connected disc disease.  If it is not possible to separate the symptoms of the two conditions, such must be clearly stated.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completion of the above, schedule the Veteran for a VA mental disorders examination.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner must identify all currently diagnosed chronic psychiatric disorders, and must opine as to whether any such are related to (caused or aggravated by) service-connected chronic lumbar myositis.  In so commenting, the examiner must discuss the findings and opinions reflected in the spine examination conducted in association with this remand.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


